Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff in error claimed that while driving Ms automobile in Dearborn Avenue, Chicago, with due care, etc., the defendant in error carelessly and negligently drove his automobile against the automobile of plaintiff in error, breaking same, etc., thereby causing certain damages, to recover wMch he brought smt. On a trial before a jury a verdict was returned for the defendant in error and the court entered judgment thereon. The plaintiff in error urges that the court erred in refusing to admit competent evidence offered by plaintiff in error to show “the time he was out the use of his automobile” and “the value of the use of the automobile while being repaired” as elements of damages for which he was entitled to recover. If it be conceded that the rulings complained of were erroneous, it does not necessarily follow that the judgment should be reversed therefor under the circumstances in this case when the jury found there was no liability. In Oak Island Hotel Co. v. Oak Island Grove Co., 165 Mass. 260, where the same objection was urged, the court say: “The short answer to this exception is, that the jury found a verdict for the defendant.” We refer to that case for a more extended discussion of the question. To the same effect are First Nat. Bank of El Paso v. Miller, 235 Ill. 135, and Doyle v. Cavanaugh, 139 Ill. App. 359. The only other errors argued by the plaintiff in error relate to the instructions to the jury claimed to have been given by the court. The record contains no instructions. In the abstract of the record appear what is said to be the instructions given by the trial court upon which plaintiff in error bases his arguments. We are at a loss to understand how counsel could insert into an abstract of a record that which is not contained in the record, without expecting and inviting the condemnation of the court. We shall, however, say nothing further in this respect, for we prefer to imagine some charitable excuse rather than consider a wilful attempt was made to mislead or impose upon the court. The judgment is affirmed. 'Affirmed.